Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

     Response to Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada, US 9,894,789, in view of Ma, US 2019/0025953, and in further view Zhi, US 2018/0123481, and in further view of Huang, US 2013/0324254. 
Regarding Claim 11, Hamada (Figs. 2 and 10) teaches an electronic device, comprising:
-a curved housing having a longitudinal axis (e.g., Electronic device 10 may be in the shape of a cylinder, which necessarily has a longitudinal axis; col. 5 line 20-22);
-outer fabric layer (20A) and an inner fabric layer (20B) that covers at least some of the curved housing and extends around the longitudinal axis (e.g., Openings in fabric 20 col. 6 lines 50-54);
-a speaker that emits sound through the fabric (e.g., Electronic device 10 may be a speaker; col. 3 line 13); and
-control circuitry (16). 

Hamada does not teach a touch sensor layer that detects touch input on a touch-sensitive region of the fabric, wherein the touch sensor layer is interposed between the outer fabric layer and the inner spacer fabric layer; and control circuitry that controls the speaker based on the touch input.

However, Ma (Fig. 2) teaches a touch sensor layer that detects touch input on a touch-sensitive region of the fabric layer (e.g., Touch sensor layer 200 detects touch on fabric layer 202; par. 0022).  Since the touch sensor layer 200 of Ma is positioned directly underneath fabric layer 202, in the combined invention, the touch sensor layer would be interposed between the outer fabric layer and the inner spacer fabric layer of Hamada.  Moreover, the control circuitry of Hamada would control the speaker based on the touch input.  The claim limitations would therefore be achieved. 


Hamada in view of Ma does not teach an inner spacer fabric layer. 

However, Zhi teaches the concept of a spacer fabric layer (par. 0074).  In the combined invention, the inner layer of Hamada would be a spacer fabric layer.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Hamada in view of Ma with the above teachings of Zhi.   Zhi teaches that a spacer fabric layer provides resilience (par. 0074). 

Hamada (Fig. 5) further teaches the concept of diamond-shaped openings in the fabric layer (e.g., Diamond-shaped openings 18A in fabric layer 20; col. 6 lines 35-37).   Applying this concept to the combined invention, the inner spacer fabric layer would have diamond-shaped openings and the speaker would emit sound through these openings.  The claim limitations “wherein the inner spacer fabric layer has diamond-shaped openings” and “a speaker that emits sound through the diamond-shaped openings of the inner spacer fabric layer” would therefore be achieved. 



Hamada in view of Ma and in further view of Zhi does not teach a light source that illuminates the touch-sensitive region of the outer fabric layer and provides visual feedback in response to touch input on the outer fabric layer. 

However, Huang teaches the concept of a light source that illuminates a touch region and provides visual feedback in response to a touch input (e.g., Illumination layer that lights up and changes color when a user places on a touch on an input surface; par. 0059).  In the combined invention, a light source would illuminate the touch-sensitive region of the outer fabric layer and provide visual feedback in response to touch input on the outer fabric layer.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention, it would have been obvious to one with ordinary skill in the art to modify Hamada in view of Ma and in further view of Zhi with (par. 0059). 

Regarding Claim 12, Hamada in view of Ma and in further view of Zhi and in further view of Huang teaches the electronic device defined in claim 11.

Ma (Fig. 5) further teaches wherein the outer fabric layer has a region that is not touch-sensitive (e.g., Region outside of touch sensor 602 is non touch-sensitive).  Thus, in the combined invention, the touch sensor layer may be a textile patch placed on a speaker.  The part of the speaker that does not have the patch is considered a “non-touch sensitive” region.  The claim limitations would therefore be achieved. 

The same rationale used to combine Hamada with Ma stated in claim 11 applies here and will not be repeated. 

Regarding Claim 13, Hamada in view of Ma and in in further view of Zhi and in further view of Huang teaches the electronic device defined in claim 11.

Ma (Fig. 2) further teaches wherein the touch sensor layer comprises capacitive touch sensor electrodes (e.g., Touch Sensor 200 is capacitive; par. 0019).  The same rationale used to combine Hamada with Ma stated in claim 11 applies here and will not be repeated. 
(Fig. 10) further teaches the concept of outer fabric (20a) formed on a substrate (28).  In the combined invention, the stiffener of Hamada would be interposed between the housing and the fabric layer 20a.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Hamada and Ma and in further view of Zhi and in further view of Huang as taught in claim 11 with the above additional teachings of Hamada.  Hamada suggests that the stiffener provides added rigidity (col. 4 lines 39-40).  

Regarding Claim 15, Hamada in view of Ma and in further view of Zhi and in further view of Huang teaches the electronic device defined in claim 11. 

The combined invention further teaches wherein the outer fabric layer has a touch-sensitive region and a region that is not touch-sensitive (e.g., The touch sensor 602 of the fabric layer of Ma Fig. 6 would be positioned on the speaker of Hamada, which is non-touch sensitive), wherein the touch sensor layer detects touch input on the touch–sensitive region of the outer fabric layer (e.g., Touch sensor of Ma detects touch on fabric).   

Hamada in view of Ma and in further view of Zhi and in further view of Huang does not teach wherein the outer fabric layer has a first color in the touch-sensitive region and a KSR v. Teleflex Int’l, 550 U.S. 398.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hamada in view of Ma and in further view of Zhi, and in further view of Huang, as applied to claim 11 above, and in further view of Fukuhara, US 2016/0284436. 

Regarding Claim 14, Hamada in view of Ma and in further view of Zhi and in further view of Huang teaches the electronic device defined in claim 11.

Ma (Fig. 2) further teaches a touch sensor layer (200).

Hamada, Ma, Zhi, and Huang do not teach wherein the touch sensor layer comprises signal lines formed from conductive strands in the outer fabric layer. 

However, Fukuhara (Fig. 3) teaches the concept of a touch sensor comprising signal lines (208) formed from conductive strands in the fabric (102).  In the combined invention, the signal lines of Fukuhara would be part of the touch sensor layer of Ma.  The claim limitations would therefore be achieved. 
(par. 0003). 

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada in view of Ma and in further view of Zhi and in further view of Fukuhara.

Regarding Claim 16, Hamada (Fig. 2) teaches an electronic device, comprising: 
-a speaker (e.g., Electronic device 10 may be a speaker; col. 3 line 13); and
-a tube of fabric (20) that extends around the speaker, wherein the fabric has openings through which sound from the speaker passes (e.g., Openings in fabric 20 col. 6 lines 50-54).

Hamada does not teach wherein the fabric has a touch-sensitive region that receives touch input; and control circuitry that controls the speaker based on the touch input. 

However, Ma (Figs. 2, 6, and 8) teaches wherein the fabric (202) has a touch-sensitive region (200) that receives that input; and control circuitry (802) that controls electrical components in response to the touch input on the fabric layer (e.g., Logic machine 802 includes processors for controlling various applications in response to touch; par. [0040]).  In the combined invention, the control circuitry of Ma would control the speaker of Hamada.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Hamada by adding control circuitry.  Ma suggests that this allows various features of the electrical device to be controlled (par. 0040). 

Hamada in view of Ma does not teach a spacer fabric.  

However, Zhi teaches the concept of a spacer fabric layer (par. 0074).  In the combined invention, the fabric layer of Hamada would be a spacer fabric layer.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Hamada in view of Ma with the above teachings of Zhi.  Zhi teaches that a spacer fabric layer provides resilience (par. 0074). 

Hamada in view of Ma and in further view of Zhi does not teach a non-touch-sensitive region that is visually distinct from the touch-sensitive region, and wherein the touch-sensitive region is shaped as a symbol representing a volume control function.  

However, Fukuhara teaches a non-touch-sensitive region that is visually distinct from the touch-sensitive region (e.g., Interactive textile 102 is weaved onto a fabric and takes on the form of an image that may control a computing device 106; par. 0139.  The fabric surrounding the interactive textile 102 is considered a “non-touch-sensitive region that is visually distinct from the touch-sensitive region”).   
The touch-sensitive region of the combined invention would be a distinguishable image.   Moreover, Fukuhara suggests that the type or shape of the image is broad, so one with ordinary skill in the art could form the image into a volume control symbol that changes the volume of a computing device.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention, it would have been obvious to one with ordinary skill in the art to modify Hamada in view of Ma and in further view of Zhi with the above teachings of Fukuhara.  Fukuhara suggests that the touch-sensitive textile in the form of a flower provides visual guidance to the user (par. 0139). 

Regarding Claim 19, Hamada in view of Ma and in further view of Zhi and in further view of Fukuhara teaches the electronic device defined in claim 16.

Hamada (Fig. 2) further teaches wherein the tube of fabric (20) has a longitudinal axis (e.g., Vertical axis).  

Ma (Fig. 2) further teaches a touch sensitive region (208). In the combined invention, the touch-sensitive region of Ma would be positioned underneath the fabric of Hamada.  Moreover, one with ordinary skill in the art before the effective filing date of the invention 

Zhi further teaches the concept of a spacer fabric. 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada in view of Ma and in further view of Zhi and in further view of Fukuhara, as applied to claim 16 above, and in further view of Stanley, U.S. 9,930,444. 

Regarding Claim 17, Hamada in view of Ma and in further view of Zhi and in further view of Fukuhara teaches the electronic device defined in claim 16.

Zhi further teaches the concept of a spacer fabric.

Hamada in view of Ma and in further view of Zhi and in further view of Fukuhara does not teach further comprising a light-emitting device that illuminates the touch-sensitive region of the fabric.

However, Stanley teaches the concept of a light-emitting layer that that illuminates the touch sensitive region of the fabric (e.g., Touch based user interface and LED layer positioned underneath user interface; col. 6 line 57-61).  In the combined invention, an LED layer would be positioned underneath the touch sensor of Ma that would emit 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Hamada in view of Ma and in further view of Zhi and in further view of Fukuhara with the above teachings of Stanley.  Stanley suggests that the LED layer allows the touch based interface to be illuminated, which makes it easier to see for the user (col. 6 lines 57-62). 

Regarding Claim 18, Hamada in view of Ma and in further view of Zhi and in further view of Fukuhara and in further view of Stanley teaches the electronic device defined in claim 17.

Fukuhara (Fig. 16) teaches wherein the touch-sensitive region is shaped as a symbol representing a media control function and wherein the light-emitting device illuminates the symbol (e.g., Interactive textile 102 may be in the shape of an image such as a flower 1608.  One with ordinary skill in the art could shape the textile into a media control symbol; par. [0139]). In the combined invention, the light-emitting device of Stanley would lluminate the symbol.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Hamada in view of Ma and in further view of Zhi and in further view of Fukuhara and in further view of Stanley with the above teachings of . 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hamada in view of Ma and in further view of Zhi and in further view of Fukuhara, as applied to claim 16 above, and further view of Podhajny, U.S. 2018/0038022. 

Regarding Claim 20, Hamada in view of Ma and in further view of Zhi and in further view of Fukuhara teaches the electronic device defined in claim 16.  

Zhi further teaches a spacer fabric. 

Hamada in view of Ma and in further view of Zhi and in further view of Fukuhara does not teach wherein the touch-sensitive region of the spacer fabric comprises drive lines and sense lines formed from conductive strands in the spacer fabric. 

However, Podhajny (Fig. 30) teaches the concept of drive lines (28c; par. 0083) and the sense lines (64c; par. 0083) formed from conductive traces. In the combined invention, the conductive traces of Podhajny would be part of the touch sensor layer of Ma.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Hamada in view of Ma and in further view of Zhi and in (par. 0083). 

Allowable Subject Matter
Claims 1-2, 5-6, and 8-10 are allowed. 
The following is a statement on the Examiner’s reasons for allowance:

Regarding Claim 1, Hamada (Figs. 2 and 8) teaches an electronic device, comprising: 
-a cylindrical housing (e.g., Electronic device 10 may be in the shape of a cylinder; col. 5 line 20-22);
-a speaker in the cylindrical housing configured to emit sound (e.g., Electronic device 10 may be a speaker; col. 3 line 13); 
-a fabric layer (20) covering most of the cylindrical housing, wherein the fabric layer has openings through which the sound passes (e.g., Openings in fabric 20; col. 6 lines 50-54). 

Ma (Fig. 2) teaches a touch sensor layer that detects touch input on the fabric layer (e.g., Touch sensor layer detects touch on fabric layer 202; par. 0022).  In the combined invention, the touch sensor layer of Ma would be positioned under the fabric layer 20 and on top of adhesive 26 of Hamada Fig. 6.   The claim limitations would therefore be achieved. 

(Fig. 30) teaches the concept of drive lines (28c) and the sense lines (64c) formed from conductive traces (par. 0083). In the combined invention, the conductive traces of Podhajny would be formed directly underneath the fabric layer 20 of Hamada.  The claim limitations would therefore be achieved. 

Son (Fig. 7) teaches the concept of drive lines (110) and sense lines (120) formed directly on a substrate (130) (e.g., Drive lines 110 and sense lines and sense lines 120 formed on substrate 130; par. 0032).  In the combined invention, there would be a substrate between the drive lines and sense lines of Podhajny.  The claim limitations would therefore be achieved. 

However, neither Hamada, Ma, Podhajny, Son, nor the remaining prior art, either alone or in combination, teaches control circuitry that selectively activates and deactivates portions of the touch sensor layer to adjust locations of touch-sensitive and non-touch-sensitive regions on the fabric. 

Park (Fig. 9B), US 2015/0009161, teaches a touch sensing device with a control circuitry (IC) that selectively activates and deactivates portions of the touch sensor layer to adjust locations of touch-sensitive and non-touch-sensitive regions (e.g., Dark portion is deactivated and light portion is activated.  IC 630 controls which regions are active and non-active; par. 0109). However, Park does not teach that this applies to a touch sensor on a fabric.  For example, the drive lines and sense lines of 

Claims 2, 5-6, and 8-10 are allowed because they depend on claim 1. 

				       Response to Arguments
Applicant's arguments with respect to claims 11 and 16 have been fully considered but they are not persuasive.  Regarding claim 11, as stated above, Huang teaches a light source that provides visual feedback.  Moreover, regarding claim 16, although Examiner felt in the interview of October 14, 2020 that the previously used references do not teach the new limitation of claim 11, Examiner has reconsidered the Fukuhara reference.  As stated above, Fukuhara suggests that the touch textile of Fig. 5 may be shaped into a variety of images to control an outside computing device.  One with ordinary skill in the art before the effective filing date of the invention could have thought of an image in the form of a volume button to control the external computer.  

For these reasons, Examiner respectfully disagrees with Applicant. 

						Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


						Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722.  The examiner can normally be reached on Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        April 9, 2021